DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group III, namely claims 1, 7, 11-15, 19-22, 36 and 49-51 in the reply filed on 02/03/2021 is acknowledged.  Upon further consideration, and in light of the 07/19/2021 Petition decision, the 02/03/2021 Requirement for Restriction is withdrawn and all pending claims are under examination.

Response to Arguments
Applicant's arguments, filed 04/17/2022, have been fully considered but they are not entirely persuasive. 

Applicant argues “improper problem definition” that is unclear.  Examiner respectfully disagrees.
The problem involved in Applicant’s claim 1 is a handheld device for capturing and transmitting infrared images as well as an associated display.  Examiner respectfully requests Applicant enhance clarity of the record by stating the problem Applicant hopes to solve with the invention.

Regarding claim 1, “[r]egarding combination with the Meiby reference,” Applicant argues that “the Office itself admits that combining with the Meiby reference for cellular communication is not obvious and cannot be combined with the Richards reference.”  Examiner respectfully disagrees.  The Office made no such admission.  To the extent Applicant’s argument is based on a previous restriction requirement, this argument is moot since this restriction is withdrawn at Applicant’s request.

Regarding claim 1, Applicant “clearly states that ‘[i]f there is an express admission that the claimed inventions would have been obvious over each other within the meaning of 35 U.S.C. 103, restriction should not be required.’”  It appears Applicant is admitting that the claimed inventions are obvious variants.  If Applicant is, or is not, making such a statement, Applicant should expressly admit this.

Regarding claim 1, Applicant argues “improper rationale for combining with the Meiby reference” for three reasons.
First, Applicant cites a number of legal rational.  Since Applicant does not apply this legal rationale to the facts of the application of any portion of an Office Action, it amounts to a general allegation of patentability and is unpersuasive. 
	Second, Applicant states that it is not clear why the combination of references is required.  Examiner respectfully disagrees.  As set forth on page 10 of the 01/26/2022 Office Action, “[u]sing the Meiby cellular transceiver and antenna would benefit the Richards teachings by further ensuring that data is received at a remote location.  Additionally, this is the application of a known technique, using a cellular transceiver and antenna, to a known device ready for improvement, the Richards device, to yield predictable results.”
	Third, Applicant states that the rationale to combine is moot, not required and redundant.  Examiner respectfully disagrees.  As set forth on page 10 of the 01/26/2022 Office Action, “Richards fails to teach: a transceiver and a cellular antenna.”  Reliance on Meiby to teach this feature and the combined benefits are required.  

Regarding claim 1, Applicant argues that Richards fails to teach “identifying, by the digital image processor in the device, one or more elements in the captured image.”  Examiner respectfully disagrees.
Richards [0033]-[0036] teaches highlighting an image portion to emphasize particular area, such as a pipe.  This highlight occurs on interactive display 40, which may be part of the PDA, replacing or coupled to circuit board 95 (Richards [0036]; [0041]-[0042])
Applicant also argues that Richards identifies an image portion but not an element.  Examiner respectfully disagrees.  Identifying a leaky gas pipe is identifying an element (Richards [0033]-[0034]).

Regarding claim 1, Applicant argues that Richards fails to teach “automatically.”  This argument is moot in view of new grounds of rejection.

Regarding claims 3 and 7, Applicant argues that “the reliance on the Meiby reference is moot according to the rules.”  Examiner respectfully disagrees.  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which these claims depend on.

Regarding claims 11-12, Applicant argues that Richards and Meiby fails to teach identifying an element having a different/distinct temperature and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Meiby [0052] teaches imaging infrared heat signals.  Richards [0010], [0030] and [0047] teaches infrared imagery.  Infrared light is emitted according to temperature.  Furthermore, it is not clear if Applicant is arguing that every identified element in the references has the same temperature.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which these claims depend on.  

Regarding claim 13, Applicant argues that Richards and Meiby fails to teach identifying multiple elements and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas.  Meiby [0051] teaches identifying plural elements such as fingertips.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 14, Applicant argues that Richards and Meiby fails to teach multiple elements with a same characteristic and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas, which share a characteristic of being about a gas leak, of being in the same room and of being in the same underlying image.  Meiby [0051] teaches identifying plural elements such as fingertips, which share a characteristic of being about a hand, of being in the same room and of being in the same underlying image.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 15, Applicant argues that Richards and Meiby fails to teach multiple elements of the same type and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas, which share a type of being about a gas leak, of being in the same room, of being part of a diagnostic and of being in the same underlying image.  Meiby [0051] teaches identifying plural elements such as fingertips, which share a type of being about a hand, of being in the same room, of being part of a same determination and of being in the same underlying image.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claims 16-18, Applicant argues that Richards and Meiby fails to teach “wherein the captured image includes part of a human body” and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards at [0045] teaches leaving sensor on desk or hallway, which would include imaging people, at [0049] teaches medical sensing device and use with sensor/camera and at [0032] teaches medical information of image.  Meiby at [0051]-[0054] teaches recognition of user’s hand/finger.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 19, Applicant argues that Richards and Meiby fails to teach a silicon-based display and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards Fig 2 and [0023] teaches a display 40 based on silicon circuits and glass.  Meiby [0063] teaches a liquid crystal display based on silicon circuits and glass.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 21, Applicant argues that Richards and Meiby fails to teach a software and processor and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards [0036] teaches a PDA with integrated imaging processing software.  Meiby [0033]-[0034], [0047], [0066] and [0074] teaches a CRM with instructions, a computer to execute them and other hardware/software to perform functions.  It is not clear if Applicant is arguing that a PDA with integrated imaging processing software does not contain a processor.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 22, Applicant argues that Richards and Meiby fails to teach the specifics elements and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards at [0030] teaches zoom, infrared, ultraviolet and low light level operational modes.  Meiby at [0063] teaches switching video formats with different resolutions and pixel group sizes.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claims 23-24, Applicant argues that Richards and Meiby fails to teach the specifics elements and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards at Fig 1, 3-4 and [0028]-[0029] teaches light source 30.  Meiby at [0063] teaches auxiliary lighting, a lighting panel.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 28, Applicant argues improper rationale because  customization is unclear and video cameras are more expensive than still cameras.  Examiner respectfully disagrees.  The customization is according to the cost of cameras and user preference of a specific camera.  Not all video cameras are more expensive than still cameras, especially if a company already owns video cameras or makes their own.  Some users prefer video cameras to still cameras.

Regarding claims 40-42, Applicant argues that different limitations are “irrelevant.”  Examiner respectfully disagrees.  It is not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 43, Applicant argues that Richards and Meiby fails to teach the specifics elements and that different limitations are “irrelevant.”  Examiner respectfully disagrees.  Richards teaches: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; taking care of human safety, which includes body parts; taking care of safety which takes care of the brain; user’s bodily contact with device. Meiby teaches: [0044]; [0051]-[0054]; recognition of user’s hand/finger; taking care of user’s identity/brain/intent; user’s bodily contact with device.  It is also not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claims 49-50, Applicant argues that different limitations are “irrelevant.”  Examiner respectfully disagrees.  It is not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on.

Regarding claim 51, Applicant argues that different limitations are “irrelevant.”  Examiner respectfully disagrees.  It is not clear which limitations Applicant is arguing are “irrelevant.”  The mapping to Meiby enhances clarity of the record by showing what the Richards and Meiby references teach.  It is noted that the motivation to combine is the same as in the claim from which this claim depends on. 

Applicant argues that the Nurminen reference is non-analogous.  Examiner respectfully disagrees.  In response to applicant's argument that Nurminen is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Richards, Meiby,  Nurminen and Applicant’s elements of claims 4-6 are in the cellular network field.

Regarding claim 4, Applicant argues that standardized communication is not advantageous.  Examiner respectfully disagrees.  Standardized communication in a cellular network allows for these standardized, widespread, cellular networks to be used.

Regarding claims 5-6, Applicant argues that different limitations are “irrelevant,” attacks the references individually and states that it is improper to use Richards or Meiby here.  Examiner respectfully disagrees.  It is not clear which limitations Applicant is arguing are “irrelevant.”  The rejection is based on the combination of Richards in view of Meiby and Nurminen.

Applicant argues that the Ganon reference is non-analogous.  Examiner respectfully disagrees.  In response to applicant's argument that Gannon is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Richards, Meiby,  Gannon and Applicant’s elements of claim 26 are in the specific handheld electronic devices with sensors from above with light sources field.  These references and claim language are also for a handheld device for capturing and transmitting infrared images as well as an associated display.

Regarding claim 26, Applicant argues that it is unclear what is meant by user preference.  Examiner respectfully disagrees.  A user might prefer to have enhanced analysis in an infrared environment, as in Gannon, relative to the infrared environment of Richards and Meiby.

Applicant argues that the Quigley reference is non-analogous.  Examiner respectfully disagrees.  In response to applicant's argument that Quigley is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Richards, Meiby, Quigley and Applicant’s elements of claims 30-35 are in the specific handheld electronic devices with sensors using digital imagery.  

Regarding claims 30-35, Applicant argues the mapping is insufficient.  Examiner respectfully disagrees.  Applicant's arguments here amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant does not address the cited portions of Richards, Meiby and Quigley.

Regarding claim 36, Applicant argues improper rationale.  Examiner respectfully disagrees.  Using pattern recognition, as in Hahn, would benefit the Richards in view of Meiby teachings by further enhancing object and gas leak detections. 

Applicant argues that the Chang reference is non-analogous.  Examiner respectfully disagrees.  In response to applicant's argument that Chang is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Richards, Meiby, Chang and Applicant’s elements of claims 37-39 and 42 are in the networking field.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title contains a shaver but independent claim 1 does not.  In fact, 47 of the 51 claims in this application do not mention a shaver.  Examiner respectfully recommends adding a shaver to independent claim 1 or changing the title to the invention present in at least claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-48 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 43 recites “when being in contact with.”  It is unclear what is contact with what here, especially since this is a method claim.  Dependent claims 44-48 inherit this deficiency by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 7, 11-25, 28, 40-41, 43 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100) and De Leon (US 2010/0045596).

Regarding claim 1, 
Richards teaches:
A method by a handheld device (Richards: Fig 1; [0022]; hand held portable sensor 10) comprising: 
capturing, by a digital camera in the device, an image in a non-visible spectrum (Richards: [0023]-[0024]; sensor devices 10, 20; [0030]; infrared and ultraviolet camera; [0010]; [0033]; [0047]); 
processing, by a digital image processor in the device, the captured image (Richards: [0031]-[0036]; image data; PDA, internal circuit board 95, processes sensor information; [0041]-[0043]); 
identifying, by the digital image processor in the device, one or more elements in the captured image (Richards: [0033]-[0035]; highlight image portion to emphasize particular area, such as a pipe); 
transmitting, by a cellular transmitter in the device, the captured image over a cellular network (Richards: [0040]-[0046]; cellular transmitter 50; [0023]; [0031]; [0033]-[0036]; transmitting images and receiving remote feedback); 
displaying, by a display in the device, a visual image based on the captured image that includes marking of the one or more identified elements (Richards: [0032]-[0035]; highlight image displayed; [0043]); and 
storing, in a memory in the device, the captured image (Richards: [0045]; PDA storage).

Richards fails to teach:
	automatically;
a transceiver and a cellular antenna.

Meiby teaches:
a cellular transceiver and a cellular antenna (Meiby: Fig 6; [0037]; [0060]; [0069]; [0072]: transceiver and antenna in cellular network).
a camera, infrared images and storing images (Meiby; [0044]-[0047]; [0052]; [0067]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Meiby with Richards.  Using the Meiby cellular transceiver and antenna would benefit the Richards teachings by further ensuring that data is received at a remote location.  Additionally, this is the application of a known technique, using a cellular transceiver and antenna, to a known device ready for improvement, the Richards device, to yield predictable results.

Applicant argues that the references are non-analogous. However, Applicant does not state which references of record are non-analogous.  Applicant does not set forth a fact from any reference about how the references are non-analogous. Thus Applicant's arguments here amount to a general allegation that the claims define a patentable invention without specifically pointing out how the references are non-analogous.
	As evident in the Richards and Meiby disclosures, these references are both in a same portable, handheld electronic devices with sensors, transmission/reception capabilities, infrared imagery and display field of endeavor (Richards: title: portable sensor; abstract; portable sensor for a transmitter; Fig 1-2; [0040]-[0046]; cellular transmitter 50; [0023]; [0031]; [0033]-[0036]; transmitting images and receiving remote feedback; [0032]-[0035]; highlight image displayed; [0043]; [0023]-[0024]; sensor devices 10, 20; [0030]; infrared and ultraviolet camera; [0010]; [0033]; [0047]) (Meiby: Fig 1, 6; [0023]; [0028]; [0039]; [0041]; [0062]; portable electronic device with sensor and display; [0037]; [0060]; [0069]; [0072]: transceiver and antenna in cellular network; 0044]-[0047]; [0052]; [0067]; camera, infrared images and storing images).  These cited portions of the two references are also directed towards solving a problem involved in Applicant’s claim 1 of a handheld device for capturing and transmitting infrared images as well as an associated display.
	It is noted that according to the first paragraph of Applicant’s specification, the field of invention “relates generally to electric shavers having electronic imaging functions.”  47 of the 51 claims in this application do not mention a shaver, including independent claim 1.  Thus Examiner finds Applicant’s field of endeavor also generally includes an electric device having electronic imaging functions according to Applicant’s claims and specification.  Based on the Richards and Meiby disclosures and immediately above citations, Richards and Meiby are also in this field of endeavor.

De Leon teach:
automatically identifying, by the digital image processor in the device, one or more elements in the captured image (De Leon: abstract; Fig 6, step 608; Fig 7A-B; [0003]; [0010]-[0012]; [0066]-[0067]; [0075]; [0077]; identifying a graphical feature that a user is looking at and highlighting it; [0043]-[0044]; [0086]);

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of De Leon with Richards in view of Meiby.  Using automatic highlighting would benefit the Richards in view of Meiby teachings by allowing for a user to highlight a portion with less effort, i.e. not manually highlighting elements.  Additionally, “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art” (MPEP 2144.04 III)

Regarding claim 2, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the device comprises a single casing housing the digital camera, the digital image processor, the cellular antenna, the display, and the cellular transceiver (Richards: Fig 1-3; hand held portable sensor 10; housing 12; abstract; [0009]-[0010]; [0022]; [0026]; Meiby: Fig 1-2; housing 12; [0041]; [0055]; Fig 6; [0061]; [0033]-[0036]; [0066]; [0074]).

Regarding claim 3, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 2, further comprising powering the device from a battery in the single casing (Richards: Fig 3; power source 75; [0041]; Fig 1-3; hand held portable sensor 10; housing 12; abstract; [0009]-[0010]; [0022]; [0026]; Meiby: Fig 1-2; housing 12; [0041]; [0055]; Fig 6; [0061]; [0033]-[0036]; [0066]; [0074]).

Regarding claim 7, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the non-visible spectrum is in an infrared or ultraviolet spectrum (Richards: [0010]; [0030]; [0047]; Meiby: [0052]).

Regarding claim 11, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the identifying comprises identifying an element in the captured image having a different temperature (Richards: [0010]; [0030]; [0047]; Meiby: [0052]; Meiby [0052] teaches imaging infrared heat signals.  Richards [0010], [0030] and [0047] teaches infrared imagery.  Infrared light is emitted according to temperature).

Regarding claim 12, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the identifying comprises identifying an element based on a distinct infrared signature of the element (Richards: [0010]; [0030]; [0047]; Meiby: [0052]; Meiby [0052] teaches imaging infrared heat signals.  Richards [0010], [0030] and [0047] teaches infrared imagery.  Infrared light is emitted according to temperature.  ).

Regarding claim 13, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the identifying comprises identifying of plurality of elements in the captured image (Richards: [0014]; [0033]-[0034]; Meiby: [0051]; Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas.  Meiby [0051] teaches identifying plural elements such as fingertips).

Regarding claim 14, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 13, wherein the plurality of elements share a same characteristic (Richards: [0014]; [0033]-[0034]; Meiby: [0051]; Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas, which share a characteristic of being about a gas leak, of being in the same room and of being in the same underlying image.  Meiby [0051] teaches identifying plural elements such as fingertips, which share a characteristic of being about a hand, of being in the same room and of being in the same underlying image).

Regarding claim 15, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 13, wherein the plurality of elements are of the same type (Richards: [0014]; [0033]-[0034]; Meiby: [0051]; Richards [0014] and [0033]-[0034] teaches identifying a pipe, a leak and gas, which share a type of being about a gas leak, of being in the same room, of being part of a diagnostic and of being in the same underlying image.  Meiby [0051] teaches identifying plural elements such as fingertips, which share a type of being about a hand, of being in the same room, of being part of a same determination and of being in the same underlying image).

Regarding claim 16, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the captured image includes part of a human body (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; Meiby: [0051]-[0054]; recognition of user’s hand/finger).

Regarding claim 17, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the captured image includes part of a human skin (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; Meiby: [0051]-[0054]; recognition of user’s hand/finger).

Regarding claim 18, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 17, wherein the identifying comprises identifying of individual hairs or a hairy area in the captured image (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; [0033]-[0035]; highlight image portion to emphasize particular area; Meiby: [0051]-[0054]; recognition of user’s hand/finger).

Regarding claim 19, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the display comprises a flat screen and is silicon-based (Richards: Fig 2; [0023]; Meiby: [0063]; Richards Fig 2 and [0023] teaches a display 40 based on silicon circuits and glass.  Meiby [0063] teaches a liquid crystal display based on silicon circuits and glass).

Regarding claim 20, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 19, wherein the flat screen is based on LCD (Liquid Crystal Display) or TFT (Thin-Film Transistor) (Meiby: [0063]).

Regarding claim 21, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the digital image processor comprises software and a processor, and wherein the processing and the identifying comprise executing the software by the processor (Richards: [0036]; Meiby: [0033]-[0034]; [0047]; [0066]; [0074]; Richards [0036] teaches a PDA with integrated imaging processing software.  Meiby [0033]-[0034], [0047], [0066] and [0074] teaches a CRM with instructions, a computer to execute them and other hardware/software to perform functions).

Regarding claim 22, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, further comprising adjusting color balance, gamma or luminance; filtering pattern noise; filtering noise using Wiener filter; zooming; changing zoom factors; recropping; applying enhancement filters; applying smoothing filters; applying subject-dependent filters; applying coordinate transformations; or applying mathematical algorithms to generate greater pixel density, adjusting color balance, contrast and/or luminance (Richards: [0030]; zoom, infrared, ultraviolet and low light level operational modes; Meiby: [0063]; switching video formats with different resolutions and pixel group sizes).

Regarding claim 23, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, further comprising illuminating, by a light source in the device (Richards: Fig 1, 3-4; light source 30; [0028]-[0029]; Meiby: [0063]; auxiliary lighting; lighting panel).

Regarding claim 24, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 23, wherein the illuminating comprises illuminating of at least part of the captured image, and wherein the light source is mechanically mounted for illuminating of at least part of the captured image (Richards: Fig 1; light source 30; [0028]-[0029]; Meiby: [0063]; auxiliary lighting; lighting panel).

Regarding claim 25, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 23, wherein the light source comprises, or consists of, a LED (Light Emitting Diode) (Richards: Fig 1, 3; light source 30; [0028]-[0029]).

Regarding claim 28, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the digital camera comprises, or consists of, a digital video camera that generates a digital video data according to a digital video format (Meiby: [0002]; [0062]; [0067]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Meiby with Richards. Using a digital camera as in Meiby would benefit the Richards teachings by allowing for customization according to cost and user preference. Additionally, this is the application of a known technique, using a digital camera, to a known device ready for improvement, the Richards device, to yield predictable results.

Regarding claim 40, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, further comprising transmitting, by a WLAN (Wireless Local Area Network) transceiver and a WLAN antenna in the device, the captured image over a WLAN network (Richards: [0040]-[0046]; [0023]; [0031]; [0033]-[0036;]; Meiby: [0037]; [0059]-[0060]; [0068]-[0069]; [0071]-[0072]).

Regarding claim 41, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 40, wherein the WLAN is according to, or is based on, standard WLAN (Wireless Local Area Network) (Richards: [0040]-[0046]; [0023]; [0031]; [0033]-[0036;]; Meiby: [0037]; [0059]-[0060]; [0068]-[0069]; [0071]-[0072]).

Regarding claim 43, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, further comprising taking care of, when being in contact with, a human body part (Richards: [0045]; leaving sensor on desk or hallway, which would include imaging people; [0049] medical sensing device and use with sensor/camera; [0007]; video camera; [0030]; video of objects; [0032]; medical information of image; taking care of human safety, which includes body parts; taking care of safety which takes care of the brain; user’s bodily contact with device; Meiby: [0044]; [0051]-[0054]; recognition of user’s hand/finger; taking care of user’s identity/brain/intent; user’s bodily contact with device).

Regarding claim 49, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1, wherein the digital camera comprises an optical lens for focusing a received light, and a photosensitive image sensor array disposed approximately at an image focal point plane of the optical lens (Richards: [0027]-[0030]; [0044]; Meiby: [0044]; [0051];[ 0062]).

Regarding claim 50, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 49, wherein the digital camera further comprises an analog to digital (A/D) converter coupled to the photosensitive image sensor for generating a digital data representation of the image (Richards: [0027]-[0030]; [0044]; Meiby: [0034]; [0044]; [0051]; [0062]).

Regarding claim 51, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 49, wherein the photosensitive image sensor is based on Charge-Coupled Devices (CCD) or Complementary Metal-Oxide-Semiconductor (CMOS) (Meiby: [0062]; CCD, CMOS cameras).

28. Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100), De Leon (US 2010/0045596) and Nurminen et al. (US 2009/0049004).

29. Regarding claim 4,
Richards in view of Meiby and De Leon teaches:
The device according to claim 1, comprising a cellular network (Richards:
[0008]; [0023]; [0031]; [0033]-[0036]; [0040]-[0046]; (Meiby: Fig 6; [0002]; [0037]-
[0038]; [0059]-[0060]; [0069]; [0072]).

Richards in view of Meiby and De Leon fails to teach:
wherein the cellular network uses, or is based on, 2.5 G or 3 G.

Nurminen teaches:
wherein the cellular network uses, or is based on, 2.5 G or 3 G (Nurminen:
[0037]; [0046]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Nurminen with Richards in view of Meiby and De Leon. Using a 2.5 G or 3 G as in Nurminen would benefit the Richards in view of Meiby and De Leon teachings by allowing for more standardized communication in a cellular network.  Standardized communication in a cellular network allows for these standardized, widespread, cellular networks to be used.

Regarding claim 5, 
Richards in view of Meiby, De Leon and Nurminen teaches:
The method according to claim 4, wherein the device is part of a cellular telephone handset (Richards: claims 22-23; [0008]; [0012]; [0040]; cellular telephone; PDA; Meiby: [0002]; [0037]-[0038]; [0059]-[0060]; cellular telephone).

Regarding claim 6, 
Richards in view of Meiby, De Leon and Nurminen teaches:
The method according to claim 4, wherein the cellular network substantially conforms to, or based on, GSM (Global System for Mobile Communications), 3GSM, GPRS (General Packet Radio Service), CDMA (Code Division Multiple Access), EDGE (Enhanced Data Rates for GSM Evolution), Digital AMPS according to IS-136/TDMA, iDEN (Integrated Digital Enhanced Network), EVDO (Evolution Data Only), UMTS, DCS, or PCS (Meiby: [0069]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100), De Leon (US 2010/0045596) and Gannon et al. (US 2007/0228306).

Regarding claim 26,
Richards in view of Meiby and De Leon teaches:
The method according to claim 23, illuminating, by a light source in the device (Richards: Fig 1, 3-4; light source 30; [0028]-[0029]; Meiby: [0063]).

Richards in view of Meiby and De Leon fails to teach:
wherein the illuminating comprises emitting light in the non-visible spectrum.

Gannon teaches:
wherein the illuminating comprises emitting light in the non-visible spectrum (Gannon: [0033]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gannon with Richards in view of Meiby and De Leon. Using an infrared light source as in Gannon would benefit the Richards in view of Meiby and De Leon teachings by allowing for enhanced analysis in an infrared environment according to user preference.  A user might prefer to have enhanced analysis in an infrared environment, as in Gannon, relative to infrared environments of Richards and Meiby and De Leon.

Claims 27 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100), De Leon (US 2010/0045596) and Quigley et al. (US 2009/0217338).

Regarding claim 27,
Richards in view of Meiby and De Leon teaches:
The method according to claim 1,

Richards in view of Meiby and De Leon fails to teach:
further comprising compressing the captured image by a compressor, and wherein the transmitting comprises transmitting of the compressed captured image.

Quigley teaches:
further comprising compressing the captured image by a compressor, and wherein the transmitting comprises transmitting of the compressed captured image (Quigley: [0008]: H.264 video).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Quigley with Richards in view of Meiby and De Leon. Using H.264 compression as in Quigley would benefit the Richards in view of Meiby and De Leon teachings by reducing data size.

Regarding claims 29-35,
Richards in view of Meiby and De Leon teaches:
The method according to claim 28, comprising a digital video format (Meiby: [0002]; [0062]; [0067]).

Richards in view of Meiby and De Leon fails to teach:
29. The method according to claim 28, wherein the digital video format is according to, or is based on, one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-T H.261, ITU-T H.263, ITU-T H.264, ITU-T CCIR 601, ASF, Exif (Exchangeable Image File Format), and DP*OF (Digital Print Order Format) standards.

30. The method according to claim 28, further comprising compressing the digital video data by a video compressor, and wherein the transmitting comprises transmitting of the compressed digital video data.

31. The method according to claim 30, wherein the compression is based on intraframe compression.

32. The method according to claim 30, wherein the compression is based on intraframe compression.

33. The method according to claim 30, wherein the compression is lossy compression.

34. The method according to claim 30, wherein the compression is non-lossy compression.

35. The method according to claim 30, wherein the compression is according to, or based on, a standard compression algorithm which is one out of JPEG (Joint Photographic Experts Group) and MPEG (Moving Picture Experts Group), ITU-T H.261, ITU-T H.263, ITU-T H.264, and ITU-T CCIR 601.

Quigley teaches:
29. The method according to claim 28, wherein the digital video format is according to, or is based on, one out of: TIFF (Tagged Image File Format), RAW format, AVI, DV, MOV, WMV, MP4, DCF (Design Rule for Camera Format), ITU-T H.261, ITU-T H.263, ITU-T H.264, ITU-T CCIR 601, ASF, Exif (Exchangeable Image File Format), and DP*OF (Digital Print Order Format) standards.

30. The method according to claim 28, further comprising compressing the digital video data by a video compressor, and wherein the transmitting comprises transmitting of the compressed digital video data.

31. The method according to claim 30, wherein the compression is based on intraframe compression.

32. The method according to claim 30, wherein the compression is based on intraframe compression.

33. The method according to claim 30, wherein the compression is lossy compression.

34. The method according to claim 30, wherein the compression is non-lossy compression.

35. The method according to claim 30, wherein the compression is according to, or based on, a standard compression algorithm which is one out of JPEG (Joint Photographic Experts Group) and MPEG (Moving Picture Experts Group), ITU-T H.261, ITU-T H.263, ITU-T H.264, and ITU-T CCIR 601.

(Quigley: [0008]: H.264 video).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Quigley with Richards in view of Meiby and De Leon. Using H.264 compression as in Quigley would benefit the Richards in view of Meiby and De Leon teachings by reducing data size.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100), De Leon (US 2010/0045596) and Hahn et al. (US 7,593,573).

Regarding claim 36, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1 (as shown above), 

Richards in view of Meiby and De Leon fails to teach:
wherein the identifying is based on, or uses, pattern recognition.

Hahn teaches:
wherein the identifying is based on, or uses, pattern recognition (Hahn: col 2, line 41-46).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Hahn with Richards in view of Meiby and De Leon.  Using pattern recognition, as in Hahn, would benefit the Richards in view of Meiby and De Leon teachings by further enhancing object and gas leak detections (Richards: [0014]; [0033]-[0034]).  

Claims 37-39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2004/0050188) in view of Meiby (US 2010/0149100), De Leon (US 2010/0045596) and Chang et al. (US 2010/0130129).

Regarding claim 37, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 1 (as shown above), further comprising transmitting, the captured image over a network (Richards: [0040]-[0046]; [0023]; [0031]; [0033]-[0036;]; Meiby: [0037]; [0059]-[0060]; [0068]-[0069]; [0071]-[0072]).

Richards in view of Meiby and De Leon fails to teach:
transmitting, by a WPAN (Wireless Personal Area Network) transceiver and a WPAN antenna in the device, over a WPAN network.

Chang teaches:
transmitting, by a WPAN (Wireless Personal Area Network) transceiver and a WPAN antenna in the device, over a WPAN network (Chang: [0043]-[0045]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Chang with Richards in view of Meiby and De Leon.  Using a specific network, as in Chang, would benefit the Richards in view of Meiby and De Leon teachings by further allowing for cost optimization and increased marketability in different network environments.  

Regarding claim 38, 
Richards in view of Meiby, De Leon and Chang teaches:
The method according to claim 37, wherein the WPAN network substantially conform to, or is based on, ZigBee according to IEEE 802.15.4 standard (Chang: [0043]-[0045]).

Regarding claim 39, 
Richards in view of Meiby, De Leon and Chang teaches:
The method according to claim 37, wherein the WPAN network substantially conform to, or is based on, Bluetooth according to IEEE 802.15.1 standard, or UWB (Ultra-WideBand) according to IEEE 802.15.3 standard (Chang: [0043]-[0045]).

Regarding claim 42, 
Richards in view of Meiby and De Leon teaches:
The method according to claim 41, wherein the WLAN substantially conforms to, or is based on, IEEE 802.11 standard (Richards: [0040]-[0046]; [0023]; [0031]; [0033]-[0036;]; Meiby: [0037]; [0059]-[0060]; [0068]-[0069]; [0071]-[0072]), 

Richards in view of Meiby and De Leon fails to teach:
and is using an Industrial, Scientific and Medical (ISM) frequency spectrum band.

Chang teaches:
and is using an Industrial, Scientific and Medical (ISM) frequency spectrum band (Chang: [0020]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Chang with Richards in view of Meiby and De Leon.  Using a specific network, as in Chang, would benefit the Richards in view of Meiby and De Leon teachings by further allowing for cost optimization and increased marketability in different network environments.  

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims and 44-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488